Judgment reversed upon the law, with costs, and complaint dismissed, with costs, upon the ground that no authority was shown in the agent, C. R. Rikel, Inc., to bind the defendant on a contract with the plaintiff as broker in effecting policies of indemnity insurance (Dudley v. Perkins, 235 N. Y. 448); and that there is no sufficient evidence to make a question of fact that the services of plaintiff were the efficient and procuring cause of obtaining and writing the individual policies of indemnity insurance. (Sibbald v. Bethlehem Iron Co., 83 N. Y. 378, 383; Wynus v. Utz, 152 App. Div. 756; Applebaum v. Witbeck, 231 id. 297.) Lazansky, P. J., Hagarty, Carswell and Davis, JJ., concur; Kapper, J., dissents and votes to affirm.